Citation Nr: 1328603	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for deep venous thrombosis (DVT) of the right and left legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for DVT of the right and left legs, and, after reopening the claim, denied the claim for service connection for DVT of the right and left legs on the merits.  

In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

With regard to the Veteran's request to reopen the claim, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

On the notice of disagreement submitted in October 2008 and at the Travel Board hearing in April 2011, the Veteran representative appears to be trying to raise a claim of clear and unmistakable error (CUE) in this matter.  The applicable regulations provide that a final decision may be subject to revision on the basis of CUE, as provided in 38 C.F.R. § 3.105 . See 38 C.F.R. § 3.104(a).  Here, however, the representative has not alleged CUE in any specific rating decision, but has focused on alleged errors in the August 2003 VA examinations, basically claiming that the VA examiner failed to consider other theories of entitlement and did not provide appropriate rationale to support the opinion provided.  While it appears that the Veteran's representative may be claiming CUE in the September 2003 (which considered the August 2003 VA examination in rendering a decision), the representative has not specified this.  As the Board does not have jurisdiction over this potential CUE claim, it is referred to the AOJ for any action deemed appropriate, to include advising the Veteran and his representative of the shortcomings in their CUE claim.  

The issue of entitlement to service connection for DVT of the right and left legs is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By March 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for DVT of the right and left legs, essentially based on findings that there was no competent medical evidence of a current right leg disability related to active service, nor was there competent medical evidence relating the Veteran's recent history of DVT of the left leg to active service.  The Veteran was notified of that rating decision, but did not appeal, and the March 2005 rating decision became final.  It is the last final disallowance of this claim. 

2. Evidence was received, since the RO's March 2005 rating decision, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for DVT of the right and left legs, including based on a new theory of entitlement.


CONCLUSIONS OF LAW

1. The March 2005 RO rating decision, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for DVT of the right and left legs, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2. Evidence received since the March 2005 RO rating decision is new and material as to the request to reopen the claim for service connection for DVT of the right and left legs; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has considered the VCAA (Veterans Claims Assistance Act of 2000) provisions with regard to the matter on appeal, but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary.  


II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

By September 2003 rating decision, the RO denied service connection for DVT of the right and left legs, essentially based on findings that there was no showing of any current right leg disability, and no showing that a current left leg disability, to include history of DVT, may be associated with service.  The Veteran did not appeal this decision, and it became final. 

By March 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for DVT of the right and left legs, essentially based on findings that there was no competent medical evidence of a current right leg disability related to active service, nor was there competent medical evidence relating the Veteran's recent history of DVT of the left leg to active service.  The Veteran did not appeal this decision, and it became final.  It is the last final disallowance of the claim. 

The evidence of record at the time of the March 2005 RO rating decision included the Veteran's available service treatment records (STRs) dated from January 1969 through May 1969, VA examination reports dated in June 2001 and August 2003, VA treatment records dated from February 2001 through August 2004, and the Veteran's statements.  

Of record were STRs dated from January 1969 through May 1969 only.  Review of these available STRs were negative for any complaint of or treatment for DVT of the legs, but did show that the Veteran had staph aureus in January 1969.  

VA treatment records showed that in February 2001, the Veteran reported a one week history of edema of the left lower extremity and a one day history of increased pain in his calf with walking and mild erythema.  He was hospitalized and subsequently treated for DVT of the left lower extremity with associated cellulitis. 

On the VA examination in June 2001, the diagnoses included left lower extremity deep venous thrombosis, on anticoagulation therapy; resolving left lower extremity cellulitis; and left lower extremity stasis dermatitis.

On the VA examination in August 2003, the Veteran reported that while in service he experienced a swollen left leg for which he was hospitalized for three or four days, but he could recall no diagnosis or treatment.  He reported the problem cleared and he returned to duty, but said he had a profile for this.  He reported that in the intervening years since service, until three years ago, he could not recall any medical condition or doctor's attention for any leg problem.  Examination revealed stasis dermatitis with some edema of the lower half of the left leg, and there was no evidence of involvement of the right lower extremity.  The diagnoses included recent history of DVT of the left leg with sequelae as described.  The examiner opined that this was less than likely that this diagnosis was related to the Veteran's episode of undiagnosed swelling in service. 

In a statement dated in September 2003, the Veteran reported that while he was in basic training he was issued a profile for both his arms and legs, and that his legs were hurt and the infirmary treated his legs.  

In a statement dated in November 2003, the Veteran claimed that while "in the military I hurt my legs running while in basic training and was treated for this" and did not "believe your agency have my medical records because this information has to be there".  He also claimed that his MOS was changed from infantry to clerk typist because of the "medical problems" he was on a profile for.  

Evidence submitted subsequent to the March 2005 RO rating decision includes a VA examination report dated in August 2008, additional VA treatment records, and testimony and statements from the Veteran. 

On the VA examination in August 2008, the diagnoses included no DVT today and mild stasis dermatitis of the legs.  The examiner did not think, based on the temporal relationship between the first episode of phlebitis and the staphylococcal infection, most likely a cellulitis that occurred in the 1963 area, that there was "any preponderance of evidence of any temporal relationship between the two events".  The examiner also indicated that there was "no historical evidence given by the [Veteran] that he ever had a deep venous thrombophlebitis temporally related to the staph aureus infection, although his leg was swollen with the infection back in the military in the 1960s".  The examiner opined that there was therefore no relationship between the Veteran's deep venous thrombophlebitis in 2001 and the in-service staph aureus infection 38 years ago.  

In a statement dated in October 2008, the Veteran reported that he was on a profile during basic training while stationed at Fort Leonard Wood, and that after basic training, because of his profile, he was sent to supply clerk school at Fort Polk, instead of the infantry.  He claimed that at Fort Polk he continued to receive treatment for his legs, and that after Fort Polk he was sent to Korea and while in Korea he continued to be treated and that he did not "understand why this information can not be found in [his] military file".  

In June 2010, the Veteran testified at a DRO (decision review officer) hearing at the RO that during basic training he was on a profile for his arms and legs, and was also in the hospital for his arms and legs.  He testified that there should be records regarding his profiles and his hospitalization, and that he was also hospitalized in Korea, outside of Osan, and that they should have his records.  He claimed that when he got out of service in 1969 he wrote for the records, but never got them.  He reported he was in Korea from September of 1967 to May 1969.  

At his Travel Board hearing in April 2011, the Veteran testified that during service hw as treated for a staphylococcal infection and that he was "hurting" and his "legs got blown up" and he "couldn't move that much".  He did not recall being treated with any specific drug.  When asked if the condition resolved during service or whether there was damage left over, the Veteran responded "occasionally it happens".  He testified he had been dealing with DVT for approximately 12 years.  He testified that his condition continued off and on after service but that "it got real bad when [he] started coming in" for treatment in 1989-1999.

After reviewing the evidence submitted since March 2005, the Board concludes that an alternative theory of entitlement has been raised involving the claim for service connection for DVT of the right and left legs.  In that regard, the Board notes that the Veteran initially claimed he hurt his legs in service and that led to the development of DVT in 2001, but that lately the Veteran and his representative claim that his DVT of the legs is related to a staph aureus infection which had an onset in service, in January 1969.  In support of his claim, a VA examination was obtained in August 2008 in order to address the alternative theory of entitlement, and such opinion was provided.  As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and in determining whether this low threshold is met, consideration may be given to whether the evidence could reasonably substantiate the claim, were the claim to be reopened, through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, supra.  

In light of Shade v. Shinseki, the Board finds that the VA examination and opinion provided in August 2008 is new, when considered with the evidence previously of record, and also, relate to unestablished facts that may provide a reasonable possibility of substantiating the Veteran's claim, including under this new theory of entitlement.  Thus, the Board finds that new and material evidence has been submitted since the March 2005 RO decision, and the claim for service connection for DVT of the right and left legs should be and is hereby reopened.  Therefore, the Board agrees with the RO's conclusion in the September 2008 rating decision that new and material evidence has been received since the March 2005 rating decision.  Further, for reasons set forth below, the Board finds that a remand is warranted. 


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for DVT of the right and left legs having been received, the appeal is granted to this extent only. 


REMAND

The Veteran contends that he has developed DVT of the legs as a result of injuries he sustained to his legs in service.  He has alternatively contended that his DVT of the legs is related to the staph aureus infection he had in service.

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of whether service connection is warranted for DVT of the right and left legs.

With regard to STRs, it appears that there may be several missing as the only STRs of record are dated from January 1969 through May 1969, and include the Veteran's separation examination and questionnaire.  The record appears to reflect that the available STRs were initially associated with the record in May 1969, when the Veteran filed an unrelated service connection claim.  At that time, the Veteran noted, in the portion of the claim form (VA Form 21-526e) regarding in service treatment, "records lost in Korea".  The Board notes that the Veteran has alleged, including in statements dated in May 2003 and November 2003, and in his testimony, that STRs may be missing.  Further, the Veteran has essentially contended that these missing STRs would show that he injured his legs in service during basic training, was placed on a profile for his legs, was treated/hospitalized for his legs, and was reportedly assigned a new MOS (from infantryman to clerk typist) in part based on his leg injuries/problems.  After initial receipt of the Veteran's available STRs in May 1969, there is no indication that the RO made any requests for additional STRs from the National Personnel Record Center (NPRC) or other appropriate records repository.  Therefore, a remand is necessary so that the NPRC can be contacted to request a search for any of the Veteran's outstanding STRs.  If the NPRC is unable to locate any missing STRs, then STRs should be sought from alternative sources, if any.  If a complete copy of the STRs is not obtained, action should be taken in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and request a complete copy of the Veteran's STRs.  Advise the NPRC that only STRs dated from January 1969 through May 1969 have been obtained for this Veteran.  If the NPRC is unable to locate any additional STRs, then a request should be made to any other appropriate alternative sources.  Negative replies should be requested.  If the search for these records yields negative results, this should be noted in the claims folder and action should be taken in accordance with 38 C.F.R. § 3.159(e).  

2. Make a determination, after receiving any additional records, whether another (or updated) medical examination or opinion is necessary.  

3. Thereafter, readjudicate the Veteran's claim.  If any determination remains denied, he and his representative must be provided with an appropriate supplemental statement of the case (SSOC), as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


